Exhibit 99 TI reports financial results for 4Q12 and 2012 Conference call on TI website at 4:30 p.m. Central time today www.ti.com/ir DALLAS (Jan. 22, 2013) – Texas Instruments Incorporated (TI) (NASDAQ: TXN) today announced fourth-quarter revenue of $2.98 billion, net income of $264 million and earnings per share of 23 cents. EPS includes 6 cents of charges associated with the company’s 2011 acquisition of National Semiconductor Corporation and restructuring that was included in the company’s outlook provided in December.EPS also includes 23 cents of charges associated with the recently announced restructuring of the company’s Wireless business of which 21 cents was included in the company’s outlook.In addition, EPS includes 15 cents for a discrete tax benefit and associated interest that was not included in the company’s outlook.Excluding these items, non-GAAP EPS rounds to 36 cents. “We continue to operate in a weak demand environment,” said Rich Templeton, TI’s chairman, president and CEO. “Our visibility into future demand remains limited as our lead times are short and our customers are reluctant to commit to extended backlog.On the positive side, we believe customers and distributors are operating with lean inventory.Our own operations are disciplined and performing well, with gross margin up despite increased underutilization costs, and with operating expenses down from a year ago. “Even in the current economy, our strategy is yielding high free cash flow and strong returns to our shareholders.For the full year, free cash flow of almost $3 billion grew 20 percent and was 23 percent of our revenue.We returned 90 percent of this free cash flow to our shareholders through our continued share repurchases and higher dividend payments.Our strong free cash flow is the result of more of our revenue coming from Analog and Embedded Processing, which offer solid growth and high margins and have low capital needs.Our free cash flow will also benefit from our strategic purchases of manufacturing capacity during the past few years.We have almost half of our manufacturing capacity available to support future growth, which means we can maintain our capital spending at very low levels in the years ahead, even as our revenue grows.” 4Q12 financial summary Amounts are in millions of dollars, except per-share amounts. 4Q12 4Q11 Change 3Q12 Change Revenue $ $ -13
